        Case 2:21-mj-00685 Document 8 Filed on 06/09/21 in TXSD Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     June 09, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MJ ACTION NO. 2:21-MJ-685
                                             §
JOHN CHRISTOPHER RAMIREZ                     §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL


        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:


        (1)   There is a serious risk that the defendant will not appear; and


        (2)   There is a serious risk that the defendant will endanger the safety of another

person or the community.


        The evidence against the defendant meets the probable cause standard and the

weight of the evidence is strong. The Government presented testimony that this case

involves the defendant fleeing from the U.S. Border Patrol Checkpoint in a pickup truck

with undocumented aliens in the bed of the truck. The defendant exceeded speeds of 100

miles per hour. The chase and pursuit were extended. The defendant’s actions resulted

in him crashing the truck.    Victims were thrown from the bed of the truck and were

seriously injured. Additionally, the Government presented evidence that the defendant is

being investigated for the solicitation and transmission of child pornography which is

1/2
      Case 2:21-mj-00685 Document 8 Filed on 06/09/21 in TXSD Page 2 of 2




alleged to have occurred, in part, within one week of the instant offense. The victim is a

person known to the case agent because of a separate criminal case where this minor is a

victim. The evidence presented indicates the defendant knew the victim was 14 years

old. Additionally, the case agent testified that the defendant sexually assaulted a woman

who was either unconscious or intoxicated to the extent she was unable to consent. The

sexual assault is recorded on the defendant’s telephone and he is visible as the assailant.

The age of the second victim is not known at this time. The undersigned finds the

evidence of soliciting child pornography and rape compelling.           The findings and

conclusions contained in the Pretrial Services Report are adopted. The defendant is

ORDERED detained pending trial.


       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 9th day of June, 2021.


                                              ___________________________________
                                                             Jason B. Libby
                                                      United States Magistrate Judge
2/2
